Citation Nr: 0109650	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for amnesia.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
May 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, denying the benefits sought.  In 
April 1999, the Board remanded these matters to the RO for 
procedural development.  The claims have returned following 
efforts to complete that development.  

In July 1998, the veteran requested a hearing before a Member 
of the Board sitting at the RO.  In July 1999, the veteran 
requested that the hearing be rescheduled.  VA letter dated 
in September 2000 sent to the veteran provided notice of the 
rescheduled Travel Board hearing.  Without showing good 
cause, the veteran failed to appear for the October 2000 
hearing.  


FINDING OF FACT

The veteran has not presented medical evidence of a current 
skin disorder to include jungle rot.   



CONCLUSION OF LAW

Jungle rot was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the RO denied the claim of 
entitlement to service connection for a skin disorder claimed 
as jungle rot in 1997 on the basis that the claim was not 
well-grounded.  During the pendency of this appeal, the 
concept of a well-grounded claim was eliminated.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act enhanced VA's duty to assist 
a veteran in developing the facts pertinent to his claim and 
expanded VA's duty to notify the veteran and his 
representative, if any, concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to a veteran 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

While the VA obtained service medical and VA treatment 
records, accorded the veteran a VA examination, and scheduled 
him to present testimony before a Member of the Board in 1999 
and 2000, the new legislation also provides that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  As will be 
discussed below, the Board determines that no further 
assistance to the veteran is required as regards the claim 
for service connection for jungle rot and that the veteran 
will not be prejudiced if the Board decides the same claim on 
a different basis.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998). 

The veteran was not evaluated or treated for a skin disease 
during military service.  The veteran denied having or having 
had skin diseases in the report of medical history completed 
for separation from service in March 1970.  Physical 
examination of the skin was normal.  

VA treatment records dated between October 1996 and August 
1997 do not refer to the diagnosis or treatment of a skin 
disorder.  The report of the August 1997 VA skin examination 
reflects by veteran's report that he developed a skin rash 
that lasted a month while serving in Vietnam.  On 
examination, there was no rash.  The diagnosis was no present 
skin disorder.  

A fundamental predicate to a service connection claim is that 
there must be competent evidence of a current disability (a 
medical diagnosis).  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Simply, 
other than the veteran's statement relating his complaints of 
a skin disorder claimed as jungle rot to service, there is no 
evidence of a skin disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  It is significant that the veteran, himself, 
reported on examination in August 1997 that he did not have a 
rash.  Indeed, there is no current diagnosis of jungle rot.  
In the absence of a presently existing disability, there can 
be no valid claim.  See Harris v. West, 11 Vet. App. 456, 461 
(1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a 
service connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability).  The appeal is denied.  


ORDER

Service connection for jungle rot is denied.  


REMAND

The claims of entitlement to service connection for hearing 
loss, tinnitus, migraine headaches, amnesia, PTSD, and 
residuals of a back injury were denied as not well grounded 
in 1997.  The Veterans Claims Assistance Act of 2000 not only 
eliminated the concept of a well-grounded claim, but 
redefined the obligations of the VA with respect to the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000).  The Act 
also provides that where an opinion or medical examination is 
required to make a decision on a claim, a remand is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A); see also 38 C.F.R. § 19.9 (2000).  

The August 1997 VA audiology examination reflects complaints 
of periodic, high pitched, bilateral tinnitus and essentially 
normal hearing bilaterally with the exception of a mild 
sensorineural hearing loss (e.g., 40 dB) at 4K Hertz in the 
right ear.  The findings in the right ear meet the definition 
of hearing loss disability under 38 C.F.R. § 3.385 (2000).  
The veteran claims in service noise exposure and reported 
post service employment involving heavy equipment.  Further 
examination with an opinion concerning etiology based on a 
review of the claims file is warranted before the claims of 
entitlement to service connection for hearing loss and 
tinnitus are adjudicated.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  

The veteran claims that service connection for migraines and 
memory loss is warranted as these conditions were incurred on 
active duty.  Service medical records show treatment for 
complaints of headaches and amnesia in October 1968.  The 
veteran provided a history of headaches since a head injury 
in childhood.  Examination at the time of entry into service 
was negative for any findings of head injury residuals, 
including headaches and amnesia.  VA medical records of 1996 
and 1997 show treatment for complaints of headaches and 
memory loss and a history given by the veteran of headaches 
and amnesia.  VA examination in August 1997 resulted in 
diagnoses of migraine headache and memory problem but failed 
to provide any medical opinion concerning any relationship 
between the diagnosed disorders and service.  Competent 
medical examination and opinion as to onset and etiology are 
needed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A); see also 38 C.F.R. §§ 3.304, 
3.306 (2000).  

In essence, the veteran claims to have incurred PTSD due to 
his combat service.  The service department evidence reflects 
that the veteran's military occupational specialty was light 
weapons infantryman.  He served in the Republic of Vietnam 
from September 1968 to August 1969.  The veteran has related 
certain stressors to his combat service.  In this regard, the 
Board observes that the report of the August 1997 VA 
examination for PTSD was inconclusive.  

Taking into consideration that the VA examiner should 
consider service medical records and service department 
evidence, the Board observes that in September 1997 the RO 
received from the veteran a VA form titled Information in 
Support of Claim for Service Connection for Post-traumatic 
Stress Disorder which reported his involvement in at least 
two operations which he alleges contributed to his 
undiagnosed PTSD.  He also reported that he served with 
Charlie Company, 1st Battalion, 4th Division, 12th Infantry 
and he identified specific casualties during his time in 
Vietnam.  The RO thereafter sought additional service 
department records.  In October 1997, the Army Reserve 
Personnel Center (ARPC) responded that travel time 
information and the personnel file showing units of 
assignment, combat operations, et cetera, were not on file.  
There is no indication that the RO made a subsequent attempt 
to obtain that evidence.  As additional action by the RO may 
be helpful in either obtaining the veteran's military 
personnel file or documenting that the file or duty 
assignments cannot be obtained, the Board determines that 
further search efforts are warranted.  If it is determined 
that the veteran engaged in combat during the period he 
served in Vietnam, the stressors as reported will be accepted 
in the absence of clear and convincing evidence to the 
contrary, provided the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 
3.304(d) and (f) (2000).  However, if the evidence fails to 
demonstrate combat, the RO must refer stressor information to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for investigation.  See VBA Adjudication Procedure 
Manual, M21-1, Part III, Paragraph 5.14.  

The veteran contends that he developed back pain as a result 
of carrying ammunition in Vietnam in 1968 and 1969.  The 
August 1997 VA spine examination reflects a diagnosis of 
chronic recurrent lumbar strain, service connected.  There is 
no indication that the examiner reviewed the claims folder 
prior to finalizing his report.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

2. The RO should request the veteran 
furnish the names, addresses, and 
dates of treatment of all medical 
providers, to include VA treatment 
facilities, from whom he has received 
treatment for amnesia/ memory loss, 
migraine headaches, hearing loss, 
tinnitus, PTSD, and a back disorder 
since separating from service in 1970.  
After securing any necessary 
authorizations, the RO should obtain 
copies of these records.  The RO 
should also obtain any mental health 
records including those for the 
treatment of substance abuse in 1990.  
VA medical records should be obtained.

3. Through official channels to include 
the National Personnel Records Center 
(NPRC) and the National Archives and 
Records Administration (NARA), the RO 
should make another attempt to secure 
the veteran's military personnel file, 
including duty assignments.  The 
records in evidence reflect the 
following unit assignments: Charlie 
Company, 1st Battalion, 4th Division, 
12th Infantry from September 1968 to 
August 1969, and Co. B, 2nd Battalion, 
46th Infantry, 1st Armored Division, 
Fourth U.S. Army.  If these 
development requests provide no 
records, the RO should associate any 
statement to that effect from the 
corresponding entity with the claims 
folder.  

4. The RO should arrange for a VA 
audiological examination to determine 
the etiology of any hearing loss and 
tinnitus present.  The claims folder 
and a copy of this remand MUST be made 
available to the examiner for review 
concurrent with the examination.  The 
examiner is requested to offer 
opinions as to: (a) Whether it is at 
least as likely as not that any 
current hearing loss is related to 
military service and why; and (b) 
Whether it is at least as likely as 
not that any currently diagnosed 
tinnitus is related to military 
service and why.  Any and all opinions 
expressed must be based on the 
evidence in the claims file to include 
the service medical records, VA 
treatment records, the examination of 
the veteran, and any records obtained 
pursuant to this remand.  If for any 
reason the examiner is unable to 
provide a complete opinion, an 
explanation should be provided.  

5. The RO should arrange for a VA 
neurologic opinion in order to 
establish the etiology of any current 
headaches and amnesia.  The claims 
folder and a copy of this remand MUST 
be made available to the examiner for 
review concurrent with the 
examination.  The examiner is 
requested to offer opinions as to 
whether or not the veteran currently 
has a chronic headache disorder, 
including migraine headaches and, if 
so: (a) Whether headaches clearly 
existed prior to service and why.  (b) 
If the headaches preexisted service, 
the examiner is requested to provide 
an opinion as to whether the headaches 
increased in severity during service 
and why.  (c) In the alternative, if 
the headaches did not pre-exist 
service or if such cannot be 
determined, whether it is least as 
likely as not that the currently 
diagnosed headaches began in service.  
The examiner should also offer an 
opinion as to the etiology of the 
claimed amnesia/memory loss and 
whether it is least as likely as not 
that the amnesia/ memory loss began in 
service.  A rationale for the opinion 
should be expressed.  Any and all 
opinions expressed must be based on 
the evidence in the claims file to 
include the service medical records, 
VA treatment records, and any records 
obtained pursuant to this remand.  If 
for any reason the examiner is unable 
to provide the requested opinion, an 
explanation should be provided.  

6. The RO should submit the list of 
stressors as indicated in the August 
1997 VA examinations and the September 
1997 stressor information provided by 
the veteran, together with a copy of 
the DD 214 and the DA Form 20 (if 
obtained), or the equivalent, and all 
associated documents to the USASCRUR, 
7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  The 
USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  The RO should also attempt 
to obtain the operational reports, 
lessons learned statements, or any 
other information regarding activities 
of the veteran's unit during the 
periods cited that would shed light on 
the events related by the veteran.  
Any information obtained should be 
added to the claims folder.  

7. After the above development has been 
completed, the RO should make a 
specific determination, based upon the 
complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, 
if so, the nature of the specific 
stressor or stressors.  If the 
existence of a stressor is shown, the 
RO must specify what in service 
stressor has been established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.  

8. The RO should schedule the veteran for 
a comprehensive VA psychiatric 
examination to include a PTSD 
examination.  All indicated tests, 
including the appropriate 
psychological studies, must be 
conducted.  The veteran should be 
informed prior to administering any 
psychological testing that his full 
and honest cooperation is required to 
provide the proper medical diagnoses.  
The claims file (e.g., service medical 
records and VA treatment records to 
include the August 1997 VA psychiatric 
examinations) must be made available 
to and reviewed by the examiner(s) 
concurrent to the requested study.  
The examiner(s) should determine the 
correct diagnosis consistent with the 
Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV) and express an 
opinion as to the relationship between 
any psychiatric disability identified 
on the examination and the symptoms 
and findings reported in the service 
medical records.  In reference to the 
claim of entitlement to service 
connection for PTSD, the RO must 
specify for the examiner the stressor 
or stressors that it has determined 
are established by the record.  The 
examiner is asked to determine (i) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; (ii) whether there is 
a nexus between PTSD and one or more 
of the in service stressors found to 
be established by the RO.  A complete 
rationale for all opinions expressed 
should be based on the evidence in the 
claims file and an examination of the 
veteran.  If for any reason the 
examiner is unable to provide an 
opinion, he/she should explain why.  

9. The RO should schedule the veteran for 
a VA spine examination by a physician 
to determine the etiology of any 
lumbar spine condition present.  All 
indicated testing should be performed 
to include a lumbar spine x-ray.  The 
claims folder and a copy of this 
remand MUST be made available to the 
examiner for review concurrent with 
the examination.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as 
not that the current back condition 
began in service or is related to an 
incident in service.  Any and all 
opinions expressed must be based on 
the evidence in the claims file to 
include the service medical records, 
VA treatment records, the examination 
of the veteran, and any records 
obtained pursuant to this remand.  The 
rationale for all opinions expressed 
should be given by the examiner.  If 
for any reason the examiner is unable 
to provide a complete opinion, an 
explanation should be provided.  

10. The RO should review the record and 
ensure that all the above actions have 
been completed in full.  If any 
development is incomplete, or if the 
requested examination does not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action should be taken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should also perform 
any additional development required to 
adjudicate the claims.  

11. Then, the RO must consider on a de 
novo basis the claims of entitlement 
to service connection for hearing 
loss, tinnitus, migraine headaches, 
amnesia/ memory loss, PTSD, and 
residuals of a back injury.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Board notes that this REMAND serves the veteran as 
notification that pursuant to 38 C.F.R. § 3.655, when a 
claimant without good cause fails to report for examination 
in connection with an original claim, the claim will be 
decided on the evidence of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



